Response to Amendment
1. 	The Amendment filed August 29, 2022 has been entered. Claims 1-8 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed May 27, 2022.  
Response to Arguments
2.  	Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    597
    828
    media_image1.png
    Greyscale

The applicant attempts to overcome the rejections of claims 1 and 5 under 35 USC 102(a)(1) by Iwabuki by arguing that Iwabuki teaches away from the claimed invention because the power supply circuit board (Fig. 2, 15) suppresses the movement of heat from the second part of the power switching circuit (Fig. 2, 25a and 25b) to the heat sink (Fig. 2, 70), thereby teaching away from “a power conversion switching circuit part heat dissipation section and a power supply circuit part heat dissipation section”.
This argument is unpersuasive because it is based upon a mistaken statement of law. An argument based upon teaching away cannot overcome a rejection under 35 USC 102. “A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis”, MPEP 2131.05). 
	In the interest of compact prosecution, a stronger argument for the applicant to make, using similar reasoning, is that Iwabuki fails to teach all the elements of the claimed invention because Iwabuki fails to teach “the power supply circuit board is mounted to the power supply circuit part heat dissipation section for heat dissipation”. 
	However, this would also be unpersuasive. “During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’” (MPEP 2111). 
Iwabuki teaches the power supply circuit board (15) mounted to the power supply heat dissipation section (70) in a way that still accomplishes heat dissipation, as this arrangement helps promote heat dissipation of the switching elements (20a-20c) because heat transfer is suppressed in the direction towards 15, so it must mostly flow through heat sink 70 and then be dissipated out of the device. 
	If the claim was amended to require that the power supply circuit board is mounted to the power supply circuit part heat dissipation section for heat dissipation of the power supply circuit board (or some other similarly situated part separated from 70 by 15) then the rejection would be overcome. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834